Title: To Benjamin Franklin from Cradock Taylor, 7 January 1780
From: Taylor, Cradock
To: Franklin, Benjamin


Sir/
Aix in Provance Janry 7th. 1780
I beg leave to inform your Excellency that at the time of the exchange of the English prisonors (as I would not except of my exchange as an English man) my allowance has been stop’t & since that time I have Subsisted on this small sum you were so kind as to give me. I inform’d you in my last of my intentions of going to Martineco & inclos’d you the Capts. Sertifycate but I find he will not sail so soon as I expected but it will be the latter part of this month at furthest at which time I shall find a difficulty to depart as of course I shall be some small trifle in dept which if your Excellency will spare me but three pounds I shall be able to Discharge otherwise I don’t know how I Shall be able to proseed; I beg your Excellencies pardon for troubleing you so often but I hope you will Excuse it & compute it to its true cause—Nedcessaty.
I Am Sir with the greatest Respect your Excellencies most Obblig’d & Obedient Humbl. Servt
Cradock Taylor
 Addressed: His Excellency Benjn. Franklin / Esqr. Plenopitery to the / United States of America / Parris
Notation: Cradock Taylor
